One question for determination by the jury was whether the injuries were proximately caused by the negligence of the defendant or the negligence of the driver of the truck. Under the evidence, if the injuries were caused solely by the negligence of the driver of the truck the defendant would not be liable even if it was negligent, if its negligence did not contribute to or cause the injuries. Therefore I think it was error for the court to fail to charge the jury this principle, and also to charge as follows: "So, gentlemen, you have for consideration as I have indicated already, the question of whether or not the defendant was negligent," and, "If, upon consideration of the evidence and considering the question of negligence or no negligence, you conclude that the defendant was not negligent, then in that event the plaintiff would not be entitled to recover in the case." These charges, and the failure to charge as above stated, made the charge contradictory, and tended to confuse the jury and to authorize them to find for the plaintiff if the defendant was negligent, even though the injuries were caused solely by the negligence of the driver of the truck. Georgia Ry.  Power Co. v. Bryans, 35 Ga. App. 713
(134 S.E. 787). See also in this connection, Brooks v.Carver, *Page 486 55 Ga. App. 362 (190 S.E. 389); Southern Ry. Co. v.Blanton, 59 Ga. App. 252 (200 S.E. 471); Scott v.Torrance, 69 Ga. App. 324 (25 S.E.2d 120). I think the errors require a new trial.